Order entered January 4, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-01712-CR

                             SHELDON ROBERTS, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F04-73256-T

                                          ORDER
       Appellant’s December 31, 2012 second motion to extend the time to file appellant’s brief

is GRANTED. Appellant’s brief received by the Clerk of the Court on December 31, 2012 is

DEEMED timely filed on the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE